Name: Commission Directive 93/2/EEC of 28 January 1993 amending Annex II to Council Directive 66/402/EEC on the marketing of cereal seed
 Type: Directive
 Subject Matter: plant product;  means of agricultural production;  marketing;  information and information processing
 Date Published: 1993-03-05

 Avis juridique important|31993L0002Commission Directive 93/2/EEC of 28 January 1993 amending Annex II to Council Directive 66/402/EEC on the marketing of cereal seed Official Journal L 054 , 05/03/1993 P. 0020 - 0020 Finnish special edition: Chapter 3 Volume 48 P. 0154 Swedish special edition: Chapter 3 Volume 48 P. 0154 COMMISSION DIRECTIVE 93/2/EEC of 28 January 1993 amending Annex II to Council Directive 66/402/EEC on the marketing of cereal seedTHE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 66/402/EEC of 14 June 1966 on the marketing of cereal seed (1), as last amended by Directive 90/654/EEC (2), and in particular Article 21 (a) thereof, Whereas, according to present scientific and technical knowledge, it appears that certain varieties of oat (Avena sativa) of the 'naked oat` type have a potential value as fodder; Whereas, however, it is difficult to produce seed of these varieties with a germination capacity equal to that normally achieved by seed of the oat varieties; Whereas by Directive 88/506/EEC (3) the Commission declared that, in the light of the development of scientific and technical knowledge it was appropriate to reduce, for varieties of oats of the 'naked oat` type, the minimum germination capacity of 85 % of pure seed laid down for oats in Annex II to Directive 66/402/EEC to 75 %; Whereas that reduction applied only until 31 December 1992 so that further technical data about those varieties could be collected and assessed; Whereas further technical data has shown that it is appropriate for the reduction to continue indefinitely; Whereas the measures provided in this Directive are in accordance with the opinion of the Standing Committee on Seeds and Propagating Material for Agriculture, Horticulture and Forestry, HAS ADOPTED THIS DIRECTIVE: Article 1 Section (2) (B) (d) of Annex II to Directive 66/402/EEC is amended as follows: '(d) in the case of varieties of Avena sativa which are officially classified as of the "naked oat" type the minimum germination capacity is reduced to 75 % of pure seed. In such a case the official label shall be endorsed "minimum germination capacity 75 %"`. Article 2 1. Member States shall bring into force the laws, regulations or administrative provisions necessary to comply with the provisions of this Directive by 31 May 1993 at the latest. They shall forthwith inform the Commission thereof. When Member States adopt these provisions, these shall contain a reference to this Directive or shall be accompanied by such reference at the time of their official publication. The procedure for such reference shall be adopted by Member States. 2. Member States shall communicate to the Commission the provisions of national law which they adopt in the field covered by this Directive. Article 3 This Directive is addressed to the Member States. Done at Brussels, 28 January 1993. For the Commission RenÃ © STEICHEN Member of the Commission